Citation Nr: 9906978	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-32 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increase in special monthly 
compensation benefits above the intermediate rate between L 
and M, to include a higher level of aid and attendance under 
38 U.S.C.A. § 1114(r)(1).

2.  Entitlement to an increased rating for service connected 
rheumatoid arthritis involving the right arm, evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for service connected 
rheumatoid arthritis involving the left arm, evaluated as 20 
percent disabling.

4.  Entitlement to restoration of a schedular 100 percent 
evaluation for active rheumatoid arthritis.

5.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
November 1973, and from November 1976 to January 1979.  
Service records show that he had total active service of 
approximately 8 years.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions from 
the No. Little Rock, Arkansas, Regional Office (RO).

The Board interprets the statements submitted by the veteran 
and his representative and the hearing testimony as raising 
the issues of entitlement to an increase in special monthly 
compensation benefits above the intermediate rate between L 
and M, to include higher level of aid and attendance under 38 
U.S.C.A. § 1114(r)(1) and restoration of a schedular 100 
percent evaluation for active rheumatoid arthritis of 
multiple joints.  The Board further finds that these issues 
are included in the issues certified on appeal and are 
properly before the Board for appellate consideration at this 
time.


REMAND

The veteran's contentions regarding the increase in severity 
of his service-connected rheumatoid arthritis constitutes a 
plausible or well-grounded claim.  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  Therefore, the VA has a statutory 
obligation to assist him in the development of his claim. 38 
U.S.C.A. § 5107(a) (West 1991).  

It November 1998, the veteran's representative requested that 
this case be remanded to the RO in order to afford the 
veteran an additional examination inasmuch as the recent 
Department of Veterans Affairs (VA) examination conducted in 
January 1997 appeared to be inadequate.  Specifically, the 
veteran's accredited representative stated that the examiner 
did not completely address all of the problems associated 
with the veteran's pain and limitation of motion affecting 
the elbows, wrists and fingers.  The veteran reports that he 
has pain and cramping of the hands that prevents him from 
grasping objects.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges functional loss 
due to pain, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
must be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet.App. 202 (1995).  The Court 
emphasized that "[i]t is essential that the [rating] 
examination . . . adequately portray the . . . functional 
loss" (emphasis added by the Court).  In DeLuca the Court 
held that when the veteran claims functional loss due to 
pain, "the medical examiner must be asked to express an 
opinion on whether pain could significantly limit functional 
ability during flare-ups or when the [joint] is used 
repeatedly over a period of time."

A medical statement from D. G. Leonard, M.D., dated in 
February 1998 indicated that the veteran has Sjogren's 
Syndrome with some neurologic involvement of the loser 
extremities.  In view of the current private medical 
findings, the Board is of the opinion that an examination by 
a neurologist would be of assistance in rendering a decision 
in this case.

In August 1998, a VA specialist reviewed the veteran's 
records and indicated that the veteran had a satisfactory 
functioning inflatable prosthesis.  The examiner, based on 
the records, rendered an opinion that the veteran by 
definition was not now impotent.  In October 1998, the 
veteran's private urologist that since the revision in June 
1997, the veteran continued to have problems with the 
prosthesis.  In view of these facts the Board finds that a 
current VA examination is required.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for the disabilities in 
issue, to include all records from the 
Arkansas Urology Associates, P. A., 
covering the period from.  The veteran 
should also be informed that he has the 
opportunity to submit additional evidence 
and arguments in support of his claim.

2.  The veteran should be afforded a VA 
rheumatology examination to determine the 
nature and severity of his service-
connected rheumatoid arthritis involving 
the arms.  The RO should inform the 
veteran of the consequences of failing to 
report for a scheduled examination 
without "good cause." All indicated tests 
and studies, to include laboratory 
studies should be accomplished.  All 
joints affected by arthritis should be 
specifically identified, as should the 
nature of the arthritic process affecting 
the particular joint involved.  The 
examiner should specifically comment as 
to whether the veteran currently suffers 
from active rheumatoid arthritis or only 
chronic residuals thereof.  The 
examination should include any limitation 
of motion for each affected joint, as 
confirmed by swelling, muscle spasm, or 
satisfactory evidence of painful motion.   
Range of motion studies should include 
active and passive motion capabilities.  
Normal ranges of motion should also be 
set forth.  In addition, the examiner 
should be requested to determine whether 
the affected joints exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the joints are 
used repeatedly.  The claims file and a 
copy of this Remand must be made 
available to, and reviewed by, the 
examiner prior to the requested study.

3.  A VA examination should be conducted 
by a neurologist in order to determine 
the nature and severity of his service-
connected Sjogren's Syndrome, 
particularly as it involves the lower 
extremities.  All testing deemed 
necessary should be performed.  The 
claims folder is to be made available to 
the examiner in conjunction with the 
examination.  The examiner should 
indicate any involvement of muscles and 
nerves, and comment on the presence or 
absence of pain, weakened movement, 
excess fatigability, incoordination, 
muscle atrophy, changes in condition of 
the skin indicative of disuse, and the 
functional loss resulting from any such 
manifestations.  The examiner should also 
provide an opinion as to the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.  To the extent possible, 
the examiner should differentiate between 
the findings associated with the 
Sjogren's Syndrome and the rheumatoid 
arthritis.  

4.  A VA examination should be conducted 
by an urologist in order to determine if 
the veteran has loss of use of a creative 
organ.  The claims folder and a copy of 
this Remand are to be made available to 
the examiner in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  It is 
requested that the examiner obtain a 
detailed history concerning the veteran's 
current sexual activity.  It is further 
requested that the examiner provide an 
assessment regarding the success of the 
penile implant and the subsequent 
revision.  A complete rational for any 
opinion expressed should be included in 
the examination report.

5.Thereafter, the RO should adjudicate 
all issues in appellate status as set 
forth on the title page of this decision, 
to include consideration of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59. (1998).

If the benefits sought on appeal remain denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case, which includes the law and regulation 
for entitlement to an increase in special monthly compensation 
benefits above the intermediate rate between L and M, to 
include a higher level of aid and attendance under 38 U.S.C.A. 
§ 1114(r)(1), and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 7 -


